Exhibit 10.3

LANDSTAR SYSTEM, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated Effective January 1, 2012

In recognition of the valuable services provided to Landstar System, Inc., and
its subsidiaries, by its key employees, the Board of Directors adopted this Plan
to provide additional retirement benefits to those individuals whose benefits
under the Company’s qualified retirement plan are restricted by operation of the
provisions of the Internal Revenue Code of 1986, as amended. The Plan was
originally effective February 1, 1994 and was amended and restated by the
Company as of January 1, 1999 and again as of January 1, 2008, to bring it into
compliance with Code Section 409A and the regulations issued thereunder. The
Company amended and restated the Plan effective January 1, 2010, to make certain
additional changes, and now wishes to amend and restate the Plan effective
January 1, 2012, to make further additional changes. The Company intends that
the Plan shall at all times be maintained on an unfunded basis for federal
income tax purposes under the Code and administered as a non-qualified, “top
hat” plan exempt from the substantive requirements of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Plan, as amended, shall
provide benefits under the terms and conditions hereinafter set forth. This Plan
also reflects the transfer sponsorship of the Plan from Landstar System, Inc. to
Landstar System Holdings, Inc. effective February 25, 2008.

This January 1, 2012 amendment and restatement shall apply to all amounts
credited under Section 3.1 on or after January 1, 2005, but shall not affect
Grandfathered Accounts (as defined below), which shall continue to be subject
to, and governed by, the terms of the Plan as in effect on December 31, 2004.

ARTICLE 1

Definitions

1.1. “Accrued Benefit” means the balance of a Participant’s Individual Account
maintained pursuant to Article 3 hereof.

1.2. “Beneficiary” means the person(s) designated by a Participant to receive
any benefits payable under this Plan subsequent to the Participant’s death. In
the event a Participant has not filed a Beneficiary designation with the
Employer, the Beneficiary shall be the Participant’s surviving spouse or, if
there is no surviving spouse, the Participant’s estate.

1.3. “Board” means the Board of Directors of Landstar System, Inc. Effective
February 25, 2008, “Board” means the Board of Directors of Landstar System
Holdings, Inc.

1.4. “Code” means the Internal Revenue Code of 1986, as amended.

1.5. “Committee” means the administrative committee appointed by the Board to
administer the Savings Plan.

1.6. “Company” means Landstar System, Inc., a Delaware corporation, and any
successor in interest thereto that agrees to assume the Plan. Effective
February 25, 2008, “Company” means Landstar System Holdings, Inc., a Delaware
corporation, and any successor in interest thereto that agrees to assume the
Plan.

1.7. “Compensation” means “compensation” as defined in the Savings Plan (without
regard to the limits imposed by Code Section 401(a)(17)) plus Deferral
Contributions hereunder.

1.8. “Deferral Contributions” means a Participant’s deferred contributions under
Section 3.2 of the Plan to a maximum of 75% of Compensation minus the amount of
Savings Plan Deferral Contributions made by that Participant. “Savings Plan
Deferral Contributions” means the deferred contributions under the Savings Plan.

1.9. “Effective Date” means February 1, 1994. “Amendment Effective Date” means
January 1, 2012.



--------------------------------------------------------------------------------

1.10. “Employer” means the Company and each subsidiary that adopts the Plan
pursuant to the authorization of the Board. An Employer, other than the Company,
may terminate the Plan only as to its employees and a subsidiary’s status as an
“Employer” may be revoked by the Board in which case the Plan shall be deemed
terminated only as to such subsidiary’s employees.

1.11. “Employee” means any individual employed on a regular basis by the
Employer in the capacity of an officer of the Company or of any other Employer;
provided, however, that to qualify as an “Employee” for purposes of the Plan,
the individual must be a member of a group of “key management or other highly
compensated employees” within the meaning of Sections 201, 301 and 401 of the
Employee Retirement Income Security of 1974, as amended.

1.12. “Grandfathered Account” means that portion of an Employee’s Individual
Account that was credited as of December 31, 2004, and shall include earnings
credited to such account under the terms of the Plan irrespective of when
credited. The Grandfathered Account shall be calculated in accordance with Code
Section 409A. The Company shall maintain a separate record of Grandfathered
Accounts. All Grandfathered Accounts shall be subject to, and governed by, the
terms of the Plan as in effect on December 31, 2004.

1.13. “Individual Account” means the account established pursuant to
Section 3.1.

1.14. “Matching Contributions” means the matching contributions under the
Savings Plan.

1.15. “Participant” means any Employee who satisfies the eligibility
requirements set forth in Section 2. In the event of the death or incompetency
of a Participant, the term shall mean his personal representative or guardian.

1.16. “Plan” means the Landstar System, Inc. Supplemental Executive Retirement
Plan as set forth herein and as the same may be amended from time to time.

1.17. “Plan Year” means the calendar year.

1.18. “Savings Plan” means the Landstar System, Inc. 401(k) Savings Plan.

1.19. “Termination of Employment” shall have the same meaning as “separation
from service” under Code Section 409A and the regulations thereunder.

ARTICLE 2

Eligibility and Elections

2.1. Eligibility. Each Employee who is a Participant in the Plan on the
Amendment Effective Date shall continue to participate and each other Employee
shall be eligible to participate on or after the first day of the month
following such eligibility by filing an election with the Committee in
accordance with the provisions of Section 3.2 hereof.\

2.2. Election as to Form of Payment. For each Plan Year for which a Participant
elects to make Deferral Contributions, the Participant shall make an irrevocable
election as to the form in which amounts credited to his or her Individual
Account for such Plan Year will be paid, as follows:

(a) Single sum payment; or

(b) Annual installments over a period of ten (10) years in an amount equal to a
fraction of the Individual Account as of the date of each installment
distribution, as follows: 1/10 in the first year, 1/9 in the second year, 1/8 in
the third year, and so on until the entire remaining balance is paid in the
tenth year.

Notwithstanding the foregoing, any election made with respect to the 2012 Plan
Year (or the election made with respect to any later Plan Year if no election is
made with respect to the 2012 Plan Year) shall apply to all Deferral
Contributions and Matching Contributions (and earnings on such contributions)
credited to his or her Individual Account for such Plan Year and all subsequent
Plan Years, subject to the Participant’s ability to change such election
pursuant to Section 2.4.



--------------------------------------------------------------------------------

2.3. Election as to Time of Payment. For each Plan Year for which a Participant
elects to make Deferral Contributions, the Participant shall make an irrevocable
election as to when amounts credited to his or her Individual Account for such
Plan Year will be paid or begin to be paid, as follows:

(a) Within 30 days following the six-month anniversary of the Participant’s
Termination of Employment; or

(b) Within 30 days of March 1 of the year following the year in which the
Participant’s Termination of Employment occurs (if later than the date that is
six months following the Participant’s Termination of Employment).

Notwithstanding the foregoing, any election made with respect to the 2012 Plan
Year (or the election made with respect to any later Plan Year if no election is
made with respect to the 2012 Plan Year) shall apply to all Deferral
Contributions and Matching Contributions (and earnings on such contributions)
credited to his or her Individual Account for such Plan Year and all subsequent
Plan Years, subject to the Participant’s ability to change such election
pursuant to Section 2.4.

2.4. Changing Elections. With respect to Deferral Contributions and Matching
Contributions credited to a Participant’s Individual Account on or after
January 1, 2012 (and earnings on such contributions), the Participant may change
the form elected under Section 2.2 or the timing elected under Section 2.3;
provided, however, that such election to change the form or timing is subject to
the following rules:

(a) the new election must be made at least 12 months prior to the date the
distribution is scheduled to be paid to the Participant in accordance with his
or her election under Section 2.3;

(b) the new payment date will be at least five (5) years from the date such
distribution was originally scheduled to be paid in accordance with the
Participant’s election under Section 2.3; and

(c) the new election is irrevocable, but will not take effect until 12 months
after the date on which the election is made.

ARTICLE 3

Individual Account

3.1. Creation of Individual Account. The Employer shall create and maintain an
unfunded account (the “Individual Account”) for each Participant electing to
contribute to the Plan under Section 3.2 to which it shall credit the amounts
described in this Article 3.

3.2. Election to Make Deferral Contributions.

(a) For each Plan Year, a Participant may irrevocably elect, in the manner
provided by the Committee, to have the Employer credit to the Participant’s
Individual Account the amount of Deferral Contributions (which may be expressed
as a percentage of Compensation) that the Participant elects to contribute to
the Plan with respect to that Plan Year. The Participant’s election under this
Section 3.2 shall be independent from any election the Participant may have made
under the Savings Plan for such Plan Year. If the Participant elects to have an
amount credited to the Individual Account for a Plan Year, the amount of the
Participant’s Compensation otherwise payable from the Employer with respect to
that Plan Year shall be reduced by a corresponding amount.

(b) A Participant’s election with respect to a Plan Year must be made no later
than the December 31 preceding the Plan Year in which the Compensation would
have been earned by the Participant; provided, however, that for the first Plan
Year in which a Participant is eligible to participate in the Plan, such
election may be made at any time during the 30 day period commencing on the date
of eligibility as determined under Section 2.1. Any election by a Participant
pursuant to this Section 2.2 shall be irrevocable and may not be modified in any
respect.

(c) If the Participant fails to make any election for any Plan Year, the
Participant’s election in effect for the prior Plan Year as to the amount of
Deferral Contributions, if any, and the form of payment applicable to Deferral
Contributions, shall continue in effect for such Plan Year.

3.3. Matching Contributions. For each Plan Year, the Employer shall credit the
Participant’s Individual Account with an amount equal to 100% of the Deferral
Contributions and Savings Plan Deferral Contributions made on behalf of the
Participant, up to the first 3% of the Participant’s Compensation, plus 50% of
the Deferral Contributions and Savings Plan Deferral Contributions made on
behalf of the Participant, up to the next 2% of the Participant’s Compensation,
reduced by all matching contributions actually made under the Savings Plan.



--------------------------------------------------------------------------------

3.4. Earnings. The amount credited to a Participant’s Individual Account shall
be deemed to be invested in the investment funds in the proportions the
Participant elects in a deemed investment election in accordance with such
procedures as are specified by the Committee. Notwithstanding the foregoing, no
contributions or new investments may be directed into the Company stock fund on
or after October 1, 2004, but amounts invested in the Company stock fund as of
October 1, 2004, shall continue to be invested in such fund subject to any
subsequent election by the Participant to transfer amounts out of the Company
stock fund. During each Plan Year, the Employer shall credit the Participant’s
Individual Account with interest, earnings or appreciation (less losses and
depreciation) with respect to the then balance of the Participant’s Individual
Account, equal to the actual investment results of the Participant’s deemed
investment elections. Notwithstanding the Participant’s investment elections
under this Plan, the Company shall be under no obligation to actually invest the
amounts credited to the Participant’s Individual Account in such manner, or in
any manner, and such investment elections shall be used solely to determine the
amounts by which the balance credited to the Participant’s Individual Account
shall be adjusted.

ARTICLE 4

Distributions of Retirement Benefits

4.1. Payment of Individual Account. The amount credited to the Participant’s
Individual Account under Article 3 shall, upon the Participant’s Termination of
Employment, be paid in the form elected by the Participant under Section 2.2 and
at the same time elected by the Participant under Section 2.3. Such distribution
shall be equal to the total amount credited to the Participant’s Individual
Account as of the date of distribution and shall include any additional credit
to the Participant’s Individual Account made after such termination under
Section 3.2 on account of Deferral Contributions made during the Plan Year in
which the Participant has a Termination of Employment for any reason.

4.2. Separate Payments. For purposes of Code Section 409A, each payment under
this Plan with respect to elections made prior to January 1, 2012 shall be
treated as a separate payment.

4.3. Distributions of Grandfathered Account. The amount credited to the
Participant’s Grandfathered Account shall, upon the Participant’s termination of
employment, be paid in the same form and at the same time as the benefit payable
to the Participant under the Savings Plan at termination of employment;
provided, however, that, notwithstanding the form and timing of the payment of
benefits under the Savings Plan, the Participant may elect to receive a single
sum payment on March 1 of the Plan Year following the Plan Year in which the
Participant terminates employment for any reason, by making an election prior to
the date on which such termination occurred and benefits under the Savings Plan
are paid or commence, in the manner specified by the Committee. Such
distribution shall be equal to the total amount credited to the Participant’s
Grandfathered Account as of the date of distribution and shall include any
additional credit to the Participant’s Grandfathered Account made after such
termination under Section 3.4.

ARTICLE 5

Death Benefit

5.1. In the event of a Participant’s death prior to the commencement of the
Participant’s benefit payments pursuant to Article 4, his Beneficiary will
receive a lump sum distribution equal to the balance of the Participant’s
Individual Account on the date of the Participant’s death. The payment to the
Beneficiary will be made as soon as practicable following the completion of the
valuation for the date on which the Participant died. If the Participant is due
an additional credit to the Participant’s Individual Account for the Plan Year
in which the balance of the Individual Account becomes payable hereunder, the
additional credit will be paid to the Participant’s Beneficiary as soon as
practicable following the Plan Year-end valuation. In the event of a
Participant’s death after the commencement of the Participant’s benefits in
annual installments, his Beneficiary will receive payments at the same time and
in the same manner as if the Participant had survived.



--------------------------------------------------------------------------------

ARTICLE 6

Vesting

6.1. The balance of a Participant’s Individual Account shall be 100% vested at
all times.

ARTICLE 7

Funding

7.1. The Board may, but shall not be required to, authorize the establishment of
a trust by the Company to serve as the funding vehicle for the benefits
described herein. In any event, the Employer’s obligations hereunder shall
constitute a general, unsecured obligation, payable solely out of its general
assets, which may include the assets of any such trust established for purposes
of the Plan, but no Participant shall have any right to any specific assets of
the Employer.

ARTICLE 8

Administration

8.1. Powers and Duties of the Committee. The Committee shall have full power and
authority to interpret and administer this Plan and the Committee’s actions in
doing so shall be final, conclusive and binding on all persons interested in the
Plan. The Committee may from time to time adopt rules and regulations governing
this Plan. Any action required of the Company, the Employer or the Board under
the Plan shall be made in the Company’s, the Employer’s or the Board’s sole
discretion which need not be uniformly applied to similarly situated persons.
Any such action shall be final, conclusive and binding on all persons interested
in the Plan.

8.2. Claim for Benefits. A Participant who believes that he or she is being
denied a benefit to which he or she is entitled under the Plan may file a
written request for such benefit with the Committee, setting forth the claim.

(a) Initial Review. Upon receipt of a claim, the Committee shall advise the
Participant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause. If the claim is
denied in whole or in part, the Participant shall be provided a written
decision, using language calculated to be understood by the Participant, setting
forth:

(i) the specific reason or reasons for such denial;

(ii) the specific reference to relevant provisions of this Plan on which such
denial is based;

(iii) a description of any additional material or information necessary for the
Participant to perfect his or her claim and an explanation why such material or
such information is necessary;

(iv) appropriate information as to the steps to be taken if the Participant
wishes to submit the claim for review;

(v) the time limits for requesting a review under Paragraph (b) below and for
review under Paragraph (c) below; and

(vi) the Participant’s right to bring an action for benefits under Section 502
of ERISA.

(b) Appeal. Within 60 days after the receipt by the Participant of a decision to
deny the claim, the Participant may request in writing that the Committee review
the determination of the Committee. The Participant or his or her duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Committee. If the
Participant does not request a review of the initial determination within such
60-day period, the Participant shall be barred and stopped from challenging the
determination.



--------------------------------------------------------------------------------

(c) Decision on Review. After considering all materials presented by the
Participant, the Committee will render a written decision, setting forth the
specific reasons for the decision and, if the Participant’s claim is denied, in
whole or in part, such written decision will contain the required information
described in Paragraph (b) above. The Committee shall render its decision within
60 days of receipt of the Participant’s request for review; provided, however,
the Committee may extend the reply period for an additional 60 days for
reasonable cause. The Committee’s decision shall be final and binding on all
parties.

ARTICLE 9

Amendment

9.1. The Board shall have the right to amend or modify the Plan at any time in
any manner whatsoever; provided, however, that no amendment shall operate to
reduce the Accrued Benefit which any Participant who is participating in the
Plan or entitled to a benefit payment at the time the amendment is adopted would
otherwise receive hereunder.

ARTICLE 10

Termination

10.1. Continuance of the Plan is completely voluntary and is not assumed as a
contractual obligation of the Employer. The Board shall have the right at any
time to discontinue the Plan; provided, however, that the termination shall not
operate to reduce the Accrued Benefit which any Participant who is participating
in the Plan or entitled to a benefit payment at the time the termination is
approved would otherwise receive hereunder. If the Plan is terminated,
Participants shall be entitled to a distribution of their benefit under the Plan
as soon as practicable following termination of the Plan if on account of an
event described in Treas. Reg. §1.409A-3(j)(4)(ix)(A), (B), (C) or (D) and the
requirements, as applicable, of such regulations are met with respect to the
termination of the Plan and distribution of benefits hereunder. Otherwise,
distribution shall occur in accordance with the terms of the Plan.

ARTICLE 11

Miscellaneous

11.1. Rights of Participants. Nothing contained herein (a) shall be deemed to
exclude a Participant from any compensation, bonus, pension, insurance,
severance pay or other benefit to which the Participant otherwise is or might
become entitled to as an Employee or (b) shall be construed as conferring upon
an Employee the right to continue in the employ of the Employer as an executive
or in any other capacity.

11.2. Effect on Other Plans. Any amounts payable by the Employer hereunder shall
not be deemed salary or other compensation to a Participant for the purposes of
computing benefits to which the Participant may be entitled under any other
arrangement established by the Employer for the benefit of its Employees.

11.3. Binding Nature of Plan. The rights and obligations created hereunder shall
be binding on a Participant’s heirs, executors and administrators and on the
successors and assigns of the Employer.

11.4. Governing Law. The Plan shall be construed in accordance with and governed
by the laws of the State of Florida, to the extent not superseded by federal
law, without reference to the principles of conflict of laws.

11.5. No Assignment. The rights of any Participant under this Plan are personal
and may not be assigned, transferred, pledged or encumbered. Any attempt to do
so shall be void.

11.6. No Liability. Neither the Company, the Employer nor any member of the
Board or the Committee shall be responsible or liable in any manner to any
Participant, Beneficiary or any person claiming through them for any benefit or
action taken or omitted in connection with the granting of benefits, the
continuation of benefits or the interpretation and administration of this Plan.



--------------------------------------------------------------------------------

11.7. Section 409A. The Plan is intended to comply with the applicable
requirements of Code Section 409A and its corresponding regulations and related
guidance, and shall be administered in accordance with Code Section 409A to the
extent Code Section 409A applies to the Plan. To the extent that any provision
of the Plan would cause a conflict with the requirements of Code Section 409A,
or would cause the administration of the Plan to fail to satisfy the
requirements of Code Section 409A, such provision shall be deemed null and void
to the extent permitted by applicable law.